—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he was found guilty of violating the prison disciplinary rule that prohibits the possession of contraband. At petitioner’s disciplinary hearing, he admitted to possessing an 11-inch length of broom handle, sharpened at both ends, as well as a five-inch long sharpened tooth brush handle. Petitioner nonetheless challenges the determination of his guilt, contending, inter alia, that the determination was the result of Hearing Officer bias. There is no support for this allegation in the record nor is there any indication that the disciplinary hearing was conducted in other than a fair and equitable manner (see, Matter of Cowart v Pico, 213 AD2d 853, 855, lv denied 85 NY2d 812). We have examined petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.